Citation Nr: 1422358	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-31 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hypertension on a direct basis, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from July 1950 to July 1953, and from August 1953 to August 1970.  The Veteran is a holder of the Combat Infantryman Badge and served a tour of duty in Vietnam.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Jackson, Mississippi, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for hypertension

In August 2012, the Board remanded the claim for further development, and also noted that the issue with regard to hypertension required recharacterization.  Although entitlement to the benefit sought had been previously denied in July 1977, September 1978, and October 2006 rating decisions, additional relevant service department records had been received in 2011.  Regulations therefore required de novo reconsideration of the claim, not reopening via submission of new and material evidence.  38 C.F.R. § 3.156(c).

In August 2013, the Board issued a decision denying entitlement to service connection for hypertension.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (CAVC or the Court), which in March 2014, on the basis of a Joint Motion for Partial Remand, vacated the denial of service connection for hypertension on a direct basis and remanded the matter for further consideration by the Board.

The Board notes that additional appellate matters of evaluation of bilateral hearing loss have been repeatedly remanded to the Agency of Original Jurisdiction (AOJ) for additional development, most recently in February 2014.  Those issues currently remain pending before the AOJ.

The Veteran requested an in-person hearing before a Veterans Law Judge, to be held at the RO (Travel Board), in August 2009.  However, in written statements received in September 2011 and May 2012, the Veteran withdrew his hearing request.

This appeal was processed using the electronic Veterans Benefits Management System (VBMS) and Virtual VA; the physical claims file previously utilized has been scanned into the system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection for hypertension was denied in an August 2013 decision based in part on an April 2013 VA medical opinion which stated that "no nexus of connection has been established between hypertension and exposure to herbicides."  The joint motion for remand found that the examiner failed to provide a rationale for this statement, rendering the opinion inadequate for adjudication.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The joint motion for remand additionally noted that the National Academy of Sciences (NAS) has as recently as 2006 upgraded the possibility of a link between hypertension from "inadequate or insufficient evidence" to "limited or suggestive evidence of an association."  

The Court directed the Board to obtain an adequate opinion on whether there is a direct etiological relationship between the claimed hypertension and in-service herbicide exposure.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Obtain a VA medical opinion concerning the claim for service connection for hypertension.  The clinician should review the electronic records in VBMS and Virtual VA.

The clinician must opine as to whether it is at least as likely as not the Veteran's hypertension is related to the Veteran's presumed exposure to herbicides in service.  A full and complete rationale, which addresses NAS findings, is required.  The National Academy of Sciences (NAS) in 2006 upgraded the possibility of a link between hypertension from "inadequate or insufficient evidence" to "limited or suggestive evidence of an association."  A reasoned medical explanation is required for the opinion.

2.  Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



